DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The Applicants’ Drawings filed on October 12, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Some of the more relevant references discovered from the search of the U. S. examiner include U. S. Pat. 1,984,164 and U. S. Pat. 3,956,458.  These U. S. Pat. 1,984,164 and U. S. Pat. 3,956,458 references describe the use of an iodine-impregnated material for removing mercury out of a gas (please see col. 1 lns. 33-41 in U. S. Pat. 1,984,164 and also the abstract in U. S. Pat. 3,956,458).  However, these U. S. Pat. 1,984,164 or U. S. Pat. 3,956,458 references at least do not teach or suggest that a first mercury-containing feed that contains a specified amount of iodine is mixed w/ another (second) mercury-containing feed that also contains another specified quantity of iodine (in the manner set forth in all of the Applicants’ independent claims).  Hence, all of the Applicants’ independent claims (as well as the claims directly or indirectly dependent thereon) have been allowed over the disclosures provided w/in these U. S. Pat. 1,984,164 and U. S. Pat. 3,956,458 references (as well as the rest of the prior art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736